DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 8-3-21 after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 8-3-21 has been entered.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
A.	Limitations as recited in claim 26, lines 8-11 include “… the plurality of sidewalls comprises a conductive material along an entire length of the plurality of sidewalls: and an electrical component disposed in the cavity and in electrical contact with the plurality of sidewalls along the entire length of the plurality of sidewalls”.
B.	Limitations as recited in claim 35, lines 8-11 include “… the plurality of sidewalls comprises a conductive material along an entire length of the plurality of sidewalls: and a first electrical component disposed in the cavity and electrically coupled to one or more of the sidewalls along the entire length of the plurality of sidewalls”.



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC §112
3.	 The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:


Claims 26-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.

A.	 Limitations as recited in claim 26, lines 8-11 include “… the plurality of sidewalls comprises a conductive material along an entire length of the plurality of sidewalls: and an electrical component disposed in the cavity and in electrical contact with the plurality of sidewalls along the entire length of the plurality of sidewalls”.
B.	Limitations as recited in claim 356, lines 8-11 include “… the plurality of sidewalls comprises a conductive material along an entire length of the plurality of sidewalls: and a first electrical component disposed in the cavity and electrically coupled to one or more of the sidewalls along the entire length of the plurality of sidewalls”.

However, it is unclear from the disclosure (see for example, Fig. 1-3C; para 0001-00127), which is a length of the sidewall 24? Fig. 1 shows the sidewall with the conductive material 24 having a height or a depth of the sidewall in the cavity 14 and Fig. 3B-C shows the sidewall having the via with the conductive material 30 having a width of the sidewall in Y-direction. Similarly the electrical component is shown as being electrically coupled with respective depth/height and width of the sidewall (see 16 in Fig. 1 and 3B-C respectively).  
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 26, 27, 29 and 33, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al., (IDS: US Pat. Appln. Pub. 2010/0148210, hereinafter Huang). 

Regarding claim 26, Huang discloses a substrate (204a”, 200, 204b’ in Fig. 2E; para 0018, 0037, 0044), comprising:
a first major surface (see a top surface of 204a” in Fig. 2E); 
a second major surface (see a bottom surface of 200b in Fig. 2E; para 0038);   opposite the first, major surface; and
cavities/holes including a cavity (see a central cavity 203 having a chip 210 in Fig. 2E; para 0043) defined by a portion of the first major surface, wherein the cavity comprises: 
a bottom dielectric surface (see 204a” having a horizontal surface adjoining portions of 206a”-206b”within the central cavity in Fig. 2E; para 
a plurality of sidewalls extending from the bottom surface to the first major surface (see left/right sidewalls within 203 in Fig. 2C, 2E; para 0045), wherein the sidewalls comprise a conductive material along an entire length thereof (see 206a”-206b” on the sidewalls of 203 in Fig. 2E; para 0045); and 
an electrical component disposed in the central cavity and in electrical contact with the plurality of sidewalls along the entire length thereof (see a chip 210 and 206a’’-206b” along the entire length of the sidewalls being  electrically contacted by a wire bond and respective electrodes 212a, 212b respectively in Fig. 2E; para 0045-0046).

Regarding claims 27, 29 and 33 respectively, Huang discloses the entire claimed structure as applied to claim 1 above, wherein Huang teaches: 
-the substrate comprising conventional insulating/dielectric material (para 0020, 0044);
- a height of the substrate is defined between the first major surface and the second major surface (see (204a”, 200 in Fig. 2E);the conductive material comprises a first via (see 206a’’ within 202a” in Fig. 2E; para 0027, 0035) at least partially embedded within the substrate; and 
. 

6.	Claims 28, 30 and 32, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (IDS: US Pat. Appln. Pub. 2010/0148210, hereinafter Huang).

Regarding claims 28, 30 and 32, Huang teaches substantially the entire claimed structure as applied to claim 26 above, wherein Huang teaches a portion of the first major surface forming the cavity being less than 100% and the cavity extending to about 50 height% substrate (Fig. 2E), but does not explicitly teach:
a) the portion of the first major surface forming the cavity is about 10% to about 50% of the surface area of the first major surface; 
b) the cavity extends to about 15 height% to about 80 height% of the substrate; and 
c) the first portion of the first sidewall is about 25% to about 100% of the first sidewall.
	The determination of parameters including an area, height, diameter/width, thickness, a total number, etc., of a substrate, cavity/recess, conductive sidewall, via, etc., in Chip-Substrate Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired electrical performance, reduced stress and improved processing and package reliability. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements a)-c), so . 

7.	Claim 31, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (IDS: US Pat. Appln. Pub. 2010/0148210, hereinafter Huang) in view of Gerber et al.,( IDS: US Pat. Appln. Pub. 2004/0089922, hereinafter Gerber).

Regarding claim 31, Huang teaches substantially the entire claimed structure as applied to claim 26 above, except the sidewalls being substantially parallel to each other.
	Gerber teaches a conventional substrate having a cavity shaped to include a plurality of substantially parallel sidewalls (see sidewalls in 22 in 12, 18 in Fig. 1; para 0011). 
	Huang and Gerber are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Huang,  because they are from the same field of endeavor.
  	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a plurality of sidewalls wherein the sidewalls being substantially parallel to each other, as taught by Gerber, so that the desired profile for the cavity/hole can be achieved and the surface coverage of the conductive layer (CL) can be increased in Huang’s substrate. 



Regarding claim 34, Huang teaches substantially the entire claimed structure as applied to claims 26 and 33 above except the first via having a semicircular profile.
	Ahiko teaches a shape of a hole/via having a semicircular profile (see 75 in Fig. 13-14; col. 11, line 52). 	
	Furthermore, the determination and selection of parameters including a shape, an area, height, diameter/width, thickness, a total number, etc., of a via/hole, substrate, cavity/recess, conductive sidewall, etc., in Chip-Substrate Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve improved via-fill and conductive surface coverage with reduced via defects.  
	Huang and Ahiko are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Huang, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the first via having a semicircular profile, as taught by Ahiko, so that the via-fill can be improved and the via defect density can be reduced in Huang’s substrate. 

s 35-37 and 39, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (IDS: US Pat. Appln. Pub. 2010/0148210, hereinafter Huang) in view of Saito et al., (US Pat. 5808878, hereinafter Saito).

Regarding claims 35-37, Huang discloses a semiconductor package/SP (Fig. 2E), comprising:
a substrate (204a”, 200, 204b’ in Fig. 2E; para 0018, 0037, 0044) comprising: 
a first major surface (see a top surface of 204a” in Fig. 2E); 
a second major surface (see a bottom surface of 200b in Fig. 2E; para 0038) opposite the first major surface; and
cavities/holes including a cavity (see a central cavity 203 having a chip 210 in Fig. 2E; para 0043) defined by a portion of the first major surface, wherein the cavity comprises: 
a bottom dielectric surface (see 204a”’ having a horizontal surface adjoining 206a”-206b”within the central cavity in Fig. 2E; para 0044-0045), the bottom dielectric surface having a portion exposed that is substantially free of any conductive material (see the portion of 204a” between side surfaces/edges of 206a” and a chip 210 in Fig. 2E; para 0044-0046); 
a plurality of sidewalls extending from the bottom surface to the first major surface (see left/right sidewalls within 203 in Fig. 2C, 2E; para 0045), wherein the sidewalls comprise a conductive material along an entire 
a first electrical component disposed at least partially within the central cavity and electrically coupled to one or more of the sidewalls along the entire length thereof (see a chip 210 and 206a’’-206b” along the entire length of the sidewalls being electrically coupled by a wire bond and respective electrodes 212a, 212b respectively in Fig. 2E; para 0045-0046).
Huang does not teach: a) a second electrical component disposed on the first major surface of the substrate, b) the first electrical component being at least one of a capacitor, resistor and an inductor and c) the second electrical component being a silicon die, respectively.
Saito teaches an electrical component/second component disposed on a first major/top surface of the substrate (see 16 and 12, 15 respectively in Fig. 1; col. 3, lines 30-40) to provide the desired component density. Saito further teaches using a variety of SPs including a conventional capacitor chip/component, semiconductor/silicon die/device, etc., as required to provide the desired electrical functionality for the SP (col. 4, lines 60-65, col. 6, lines 35-45).
Huang and Saito are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Huang, because they are from the same field of endeavor.


Regarding claim 39, Huang and Saito teach substantially the entire claimed structure as applied to claim 35 above, wherein Huang teaches the conductive material comprising a first via (see 206a’’ within 202a” in the substrate Fig. 2E; para 0027, 0035) at least partially embedded within the substrate. 

10.	Claim 38, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (IDS: US Pat. Appln. Pub. 2010/0148210, hereinafter Huang), Saito et al., (US Pat. 5808878, hereinafter Saito) and further in view of Chandrasekaran et al., (US Pat. Appln. Pub. 2011/0221053, hereinafter Chandrasekaran).

Regarding claim 38, Huang and Saito teach substantially the entire claimed structure as applied to claims 35 and 37 above except: a) the silicon die being at least one of a central processing unit (CPU), a flash memory  (FM), a wireless charger, a power management integrated circuit (PMIC), a Wi-Fi transmitter, a global positioning system, and a NAND stack.
Chandrasekaran teaches a SP having a system comprising electrical components being used as a conventional FM and a variety of CPUs including a variety 
Huang, Saito and Chandrasekaran are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Huang, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the element a), as taught by Chandrasekaran so that the desired application and circuit design requirements can be achieved in Saito and Huang’s SP. 

11.	Claims 40-41, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (IDS: US Pat. Appln. Pub. 2010/0148210, hereinafter Huang), Saito et al., (US Pat. 5808878, hereinafter Saito) and further in view of Ahiko et al., (US Pat. 6380619, hereinafter Ahiko).

Regarding claims 40-41, Huang and Saito teach substantially the entire claimed structure as applied to claims 35 and 39 above except: a) the first via has a semicircular profile, and b) a first portion of the first via is flush with at least one sidewall.
	Ahiko teaches a shape of a hole/via having a semicircular profile (see 75 on a via electrode 443 in Fig. 13-14; col. 11, line 52). Furthermore, such profile would obviously 
	Furthermore, the determination and selection of parameters including a shape, an area, height, diameter/width, thickness, a total number, etc., of a via/hole, substrate, cavity/recess, conductive sidewall, etc., in Chip-Substrate Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve improved via-fill and conductive surface coverage with reduced via defects.  
	Huang, Gerber, Saito and Ahiko are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Huang, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements a)-b), as taught by Ahiko, so that the via-fill can be improved and the via defect density can be reduced in Saito and Huang’s substrate.
Response to Arguments
12.	Applicant's arguments filed on 8-3-21 have been fully considered but they are not persuasive.
A.	Applicant contends that Huang does not show an electrical component that is in electrical contact with an entire sidewall of the cavity. 
However, as described in the 35 U.S.C. 102 rejections above, Huang discloses the electrical component 210 in the central cavity being in electrical contact/coupling with the plurality of sidewalls along the entire height/depth thereof (see a chip 210 and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811